Motion to resettle order of affirmance granted so far as to make the additional findings: 1. That prior to March 27, 1917, the date of the last sale for unpaid taxes for either 1913 or 1914, there had not been filed any other map of any property at Long Beach, L. I., than the one entitled “ Estates of Long Beach, Long Beach, L. I., Map No. 1, March, 1907, William H. Reynolds, President, Chas. W. Leavitt, Jr., Landscape Eng., 220 Broadway, New York City,” which was filed in the Nassau county clerk’s office on April 20, 1911, under the file No. 31. 2. The court finds and makes reference to Exhibit C, purporting to be a copy of page 282 „of the assessment roll, and also directs a finding referring to the copy of the North Hempstead Gazette and of the Nassau County Post, marked Cranz exhibits D and E respectively. Otherwise motion denied. Present —• Jenks, P. J., Mills, Putnam, Blackmar and Kelly, JJ. Settle order on notice.